          Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 1 of 27



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Murray et al.                        :     CIVIL ACTION
                                     :     NO. 20-04018
                                     :
              v.                     :
                                     :
                                     :
The City of Philadelphia             :
     et al.                          :



             MEMORANDUM DENYING TEMPORARY RESTRAINING ORDER
                       AND PRELIMINARY INJUNCTION1


EDUARDO C. ROBRENO, J.                                 August 25, 2020


                             Table of Contents
I.       FACTUAL BACKGROUND........................................ 3
II.      LEGAL STANDARD............................................ 8
III.      DISCUSSION .............................................. 8
    A.   Likelihood of Success on the Merits ..................... 8
      1.   First Amendment Claim ................................ 10
      2.   Fourth Amendment Claim ............................... 12
      3.   Fourteenth Amendment Claims .......................... 15
      a.   Substantive due process .............................. 15
      b.   Procedural due process ............................... 17
      4.   Americans with Disabilities Act Claim ................ 20
      5.   State-Created Danger Claim ........................... 22
    B.    Likelihood of Irreparable Harm ......................... 25
IV.      CONCLUSION............................................... 26




1 This memorandum constitutes the Court’s findings of fact and conclusions of
law, pursuant to Fed. R. Civ. P. 52(a)(2).
      Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 2 of 27



PROLOGUE:

    This case pits the City of Philadelphia’s power and

responsibilities to safeguard the health, safety, and welfare of

its residents against the claims by protesters to constitutional

protection for their occupation of City property. The protestors

have occupied two properties owned by the City and one property

owned by an agency of the Commonwealth, including two parks

widely used by the general public, as a way to highlight and

force a solution to the plight of the Philadelphia homeless.

    This conflict does not take place in a vacuum. For many

years now the growing problem of homelessness has not escaped

public notice. Nor is the problem unique to Philadelphia—cities

like Seattle, San Francisco, or Denver have similar issues. The

problem of homelessness is one of national dimension.

    And yet, despite the enormity of the problem, the

principles of Federalism limit federal courts to fixing the

outer limit to the City’s exercise of its police power in light

of the protestors’ claims to constitutional protection.

Therefore, while the Court will decide the legal issues, it will

not seek, nor is it equipped to offer, permanent solutions to

the problem of homelessness. Admittedly, the larger issues are

complicated, including: What type of housing, if any, should the

City provide? How many beds should the City make available?

Should the City provide (or increase) mental health or drug

                                   2
       Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 3 of 27



addiction treatment? Should the City provide alternative sites

for encampments? If so, where should they be located? Should the

City house the homeless in hotel rooms? How can families be kept

together? Should the City provide educational or other forms of

training to promote employment opportunities? If additional

funding is needed, where will it come from? And many other

significant issues.

      The task of finding if not a solution at least some relief

to this crisis rests squarely on the shoulders of the City’s

elected officials. It is an enormous challenge. But further

indecision and neglect will only make it worse.


I.    FACTUAL BACKGROUND
      Plaintiffs Irvin Murray, Maurice Scott, Dolores McFadden,

Faith Anne Burdick, and Edwin Jones are residents of

Philadelphia homeless encampments.2 Two of the Plaintiffs are

women, three are men, and all five are African American.

Defendants are: the City of Philadelphia (“City”); Mayor James

Kenney; and the Philadelphia Housing Authority (“PHA”), which is

an agency of the Commonwealth of Pennsylvania.3 Currently pending


2 Plaintiffs also purport to represent “all other residents of the encampments
at Von Colln Field, Jefferson and Ridge, and the Azalea Gardens.” Pls.’ Mot.
for TRO and Prelim. Inj. (“Pls.’ TRO Mot.”) 1, ECF No. 5. Because Plaintiffs
have neither offered evidence as to why they are authorized to represent
other encampment residents nor moved for class certification pursuant to Fed.
R. Civ. P. 23, the Court construes the motion as brought only by the five
named Plaintiffs.
3 On August 20, 2020, the PHA submitted a motion for leave to file a brief as

amicus curiae that described the PHA’s interest in the case as “urgent.” PHA

                                      3
       Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 4 of 27



before the Court is Plaintiffs’ Motion for a Temporary

Restraining Order and Preliminary Injunction enjoining

Defendants from dissolving those encampments.

     The facts in this case are largely undisputed. Plaintiffs

are residents of three encampments in the City of Philadelphia

located at: (1) Von Colln Memorial Field (“Von Colln”); (2)

Jefferson and Ridge; and (3) the Azalea Garden. The Von Colln

and Azalea Garden encampments are on City property, while the

Jefferson and Ridge encampment is on land owned by the PHA. The

Von Colln and Azalea Garden encampments are located in public

parks near the center of the City in an area containing numerous

historical and tourist attractions. The Benjamin Franklin

Parkway, which abuts the Von Colln encampment, is the site of

numerous parades and other large gatherings in a typical year.

The Jefferson and Ridge encampment is a few miles away from the

center of the City and is located in a vacant lot across the

street from the PHA headquarters building at 2013 Ridge Avenue

that was previously used for parking.



Amicus Br. 1, ECF No. 15. Also on that date, the PHA sent a letter to the
Court listing three witnesses whom “the PHA, or attorneys for the City of
Philadelphia, may call” to testify at the August 20, 2020, hearing. Counsel
for the PHA was present at the hearing, and the City called two of the PHA’s
witnesses: Nicholas Dema and Darnetta Arce. At the hearing, the Court deemed
these actions to be an oral motion by the PHA to intervene as a Defendant and
denied that motion. Upon reconsideration sua sponte, the Court grants the
PHA’s motion to intervene and orders that the PHA shall be joined as a party
pursuant to Fed. R. Civ. P. 19, which requires joinder of a party who “claims
an interest relating to the subject of the action and is so situated that
disposing of the action in the person’s absence may . . . impair or impede
the person’s ability to protect the interest.”

                                      4
       Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 5 of 27



     The encampments formed during the summer of 2020, and

Plaintiffs allege that they constitute protests advocating for

fair housing for the homeless. Approximately 230 people

currently reside in the encampments.4 The land on which the

encampments are located is not equipped to provide access to

running water, electricity, or sanitary facilities for a large

number of people. However, the occupants of the Von Colln

encampment have tapped into the City’s power grid for

electricity, siphoned water from a nearby City fountain, and

procured portable toilets. Outside supporters of the encampments

supply food donations to encampment residents.

     City officials and outreach workers are not permitted to

visit the encampments, and general public access to the

encampments has ceased. Recreational and other activities

ordinarily conducted at Von Colln have been cancelled or

postponed.

     Neighbors have complained that the encampment at Von Colln

denies them access to the park and to the annexed athletic

facilities. They also complain of aggressive panhandling and

criminal activity in the area. In a span of two months this

summer, City officials received more than 200 complaints about



4 Although none of Plaintiffs’ witnesses at the August 20, 2020, hearing were
residents of the Jefferson and Ridge encampment, for the purposes of this
motion the Court will accept Plaintiffs’ representation that approximately 35
people currently reside at that encampment.

                                      5
      Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 6 of 27



nuisance-like behavior stemming from the encampments.

Defendants, however, have not identified any police arrests of

encampment residents. Moreover, neighbors of the Jefferson and

Ridge encampment contend that it interferes with the

construction of a building that will house a bank and grocery

store greatly needed by the community.

    On July 10, 2020, the City posted written notices at the

Von Colln encampment informing residents that their occupancy

was unlawful and that they must leave the location and remove

their personal property by July 17, 2020. The notices stated

that the City would store personal property for 30 days and

would consider stored property not retrieved within 30 days to

be abandoned. The notices also directed residents seeking

shelter or services to Homeless Outreach and the Department of

Behavioral Health and Intellectual disAbility Services and

included information about how to contact those services.

Residents of the Jefferson and Ridge and Azalea Garden

encampments received similar notices instructing them to vacate

by July 17, 2020.

    Encampment residents did not vacate by the deadline. On

August 17, 2020, the City sent additional notices to the

residents informing them that they must vacate and remove their

possessions by August 18, 2020, at 9:00 a.m. The City represents

that it intends only to dissolve the encampments and does not

                                   6
       Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 7 of 27



seek to impose civil or criminal penalties on encampment

residents.

     On August 17, 2020, Plaintiffs filed the Motion for

Temporary Restraining Order and Preliminary Injunction seeking

to bar Defendants from disbanding the encampments. On August 20,

2020, the Court held a hearing on the fully briefed motion.

Plaintiffs called encampment residents Jonnell Johnson, Irvin

Murray, and Jeremy Williams as fact witnesses and Professor

Stephanie Sena, Anti-Poverty Fellow and Professor of Poverty and

Policy at Villanova University Charles Widger School of Law, as

an expert witness.5 Defendants called: Eva Gladstein, Deputy

Managing Director for Health and Human Services for the City of

Philadelphia; Dennis Boylan, President of the Board of the Logan

Square Neighborhood Association of Philadelphia; Nicholas Dema,

PHA Executive Vice-President of Planning Development; and




5Under Fed. R. Evid. 702, a witness who is “qualified as an expert by
knowledge, skill, experience, training, or education may testify in the form
of an opinion or otherwise if: (a) the expert’s scientific, technical, or
other specialized knowledge will help the trier of fact to understand the
evidence or to determine a fact in issue; (b) the testimony is based on
sufficient facts or data; (c) the testimony is the product of reliable
principles and methods; and (d) the expert has reliably applied the
principles and methods to the facts of the case.” At the August 20, 2020,
hearing, Defendants moved to strike portions of Professor Sena’s testimony
for failure to meet the requirements of Rule 702. The Court took the motion
under advisement and now grants Defendants’ motion. While Professor Sena is
qualified to testify by way of her specialized knowledge, the portions of her
testimony in question failed to identify and apply reliable principles and
methods to the facts of this case. However, the Court notes that its analysis
of the case would not change even if the entirety of Professor Sena’s
testimony were admitted.

                                      7
       Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 8 of 27



Darnetta Arce, Executive Director of the Brewerytown-Sharswood

NAC. The Court heard further oral argument on August 24, 2020.

      At the conclusion of the August 20, 2020, hearing,

Defendants voluntarily placed the planned encampment

dissolutions on hold pending the outcome of this motion.


II.   LEGAL STANDARD
      Preliminary injunctive relief is an “extraordinary remedy”

that courts should grant “only in limited circumstances.”

Holland v. Rosen, 895 F.3d 272, 285 (3d Cir. 2018) (quotation

omitted), cert. denied, 139 S. Ct. 440 (2018). The party moving

for such relief must demonstrate: “(1) a reasonable likelihood

of success on the merits; (2) irreparable harm to the applicant;

(3) whether the denial of a preliminary injunction would injure

the moving party more than the issuance of an injunction would

harm the non-moving party; and (4) whether the grant of relief

would serve the public interest.” Id. at 285–86 (citation

omitted). Because “the first two factors are prerequisites for a

movant to prevail,” the Court need not reach the third and

fourth factors if it determines that a plaintiff has failed to

establish the first two. Id. at 286.


III. DISCUSSION

      A.   Likelihood of Success on the Merits
      A municipality’s broad authority to advance the welfare,

safety, and health of its residents is known as its “police

                                    8
         Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 9 of 27



power.” Police power includes the ability to enact rules

governing everyday affairs, and the power to enforce those

rules.

    Municipalities, as such, have no inherent police power.

Police power reposes in the state, which may delegate that power

to a municipality, including by a constitutional “home rule”

provision. Philadelphia has a home rule charter providing that

the city shall “have complete powers of legislation and

administration in relation to its municipal functions,” 53 Pa.

Cons. Stat. § 13131 (1999). By adopting the charter, “the city

was then clothed with police power. This necessarily encompassed

authority to enact such ordinances as are for the health and

welfare of its citizens.” Warren v. City of Philadelphia, 382

Pa. 380, 384 (1955).

    While broad, a municipality’s police power is subject to

limits, including those imposed by the United States

Constitution. See, e.g., Watchtower Bible & Tract Soc’y of New

York, Inc. v. Vill. of Stratton, 536 U.S. 150, 169 (2002)

(striking down a municipal ordinance requiring a permit for

door-to-door canvassing as violating the First Amendment).

Plaintiffs argue that they are likely to prevail on their claims

that the City has exceeded the permissible scope of its police

power by seeking to disband the encampments. For the following

reasons, the Court disagrees.

                                      9
       Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 10 of 27



           1.    First Amendment Claim
     The First Amendment to the United States Constitution

prohibits laws “abridging the freedom of speech,” U.S. Const.

amend. I, and is applicable to the states via the Fourteenth

Amendment. The extent to which government may limit speech turns

on the nature of the forum in which the speech occurs. See

Cornelius v. NAACP Legal Def. & Educ. Fund, Inc., 473 U.S. 788,

797 (1985).

     The Court will presume for the purposes of this analysis

that the encampments constitute traditional public fora, which

enjoy a higher level of constitutional protection than other

fora.6 See United States v. Kokinda, 497 U.S. 720, 726 (1990). A

traditional public forum is property that “has been

traditionally open to the public for expressive activity, such

as public streets and parks.” Id.

     To determine whether speech restrictions in a traditional

public forum are constitutional, courts apply the time, place,


6 The PHA asserts that the Jefferson and Ridge encampment is at most a
nonpublic forum for purposes of First Amendment analysis. A nonpublic forum
is “[p]ublic property which is not by tradition or designation a forum for
public communication.” Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460
U.S. 37, 46 (1983). The government may restrict access to a nonpublic forum
as long as the restrictions are “reasonable and [are] not an effort to
suppress expression merely because public officials oppose the speaker’s
view.” Cornelius, 473 U.S. at 800. The Court need not determine the Jefferson
and Ridge encampment’s First Amendment forum status at this time. Because
Plaintiffs have not demonstrated that they are likely to succeed under the
time, place, and manner analysis, which affords their expressive activity a
higher level of constitutional protection than a nonpublic forum, the Court
concludes that they are unlikely to succeed under the less protective
nonpublic forum analysis.


                                     10
      Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 11 of 27



and manner doctrine. Under that doctrine, “the government may

regulate the time, place, and manner of . . . expressive

activity, so long as such restrictions are content neutral, are

narrowly tailored to serve a significant governmental interest,

and leave open ample alternatives for communication.” United

States v. Marcavage, 609 F.3d 264, 279 (3d Cir. 2010) (quoting

Burson v. Freeman, 504 U.S. 191, 197 (1992)).

    Content Neutral: Plaintiffs allege that Defendants’ actions

are not content neutral because Defendants have not served

notices to vacate on any other Philadelphia protests in recent

months. However, Plaintiffs have not identified any other

protest that has constituted a weeks-long, round-the-clock

occupation of City property to the exclusion of other City

residents, nor have they offered persuasive evidence indicating

that City officials seek to dissolve the encampments because of

the residents’ expressive message.

    Narrowly Tailored to Serve a Significant Governmental

Interest: A time, place, and manner regulation is “narrowly

tailored” if it “promotes a substantial government interest that

would be achieved less effectively absent the regulation.” Ward

v. Rock Against Racism, 491 U.S. 781, 799 (1989). The regulation

need not be the “least restrictive or least intrusive means of

doing so,” though it must not “burden substantially more speech



                                   11
      Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 12 of 27



than is necessary to further the government’s legitimate

interests.” Id.

    The City has a significant interest in exercising its

police powers to ensure the health, safety, and welfare of all

City residents. City officials have reasonably determined that

the encampments pose health and safety risks to encampment

residents and to other community members, and Plaintiffs have

not offered evidence indicating how the City could ameliorate

these risks without dissolving the encampments.

    Ample Alternatives for Communication: Defendants have also

indicated that there are ample alternative opportunities

available for Plaintiffs to protest. Defendants represent that

encampment residents are free to exercise the same First

Amendment rights all City protestors enjoy, including access to

the parks where the encampments are currently located, provided

they do so in a manner consistent with existing law.

    For these reasons, Plaintiffs have not established that

they are likely to succeed on their claim that dissolving the

encampments would violate their First Amendment rights.


          2.    Fourth Amendment Claim
    The Fourth Amendment to the United States Constitution

protects against “unreasonable searches and seizures,” U.S.

Const. amend. IV, and is applicable to the states via the

Fourteenth Amendment. A “seizure” of property occurs where

                                   12
      Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 13 of 27



“there is some meaningful interference with an individual’s

possessory interests in that property.” Soldal v. Cook Cnty.,

506 U.S. 56, 61 (1992) (quotation omitted). Determining whether

a seizure is reasonable requires “careful balancing of

governmental and private interests.” Id. at 71.

    Plaintiffs contend that the seizure and destruction of

encampment residents’ personal property is unreasonable.

Defendants counter that any such seizures are reasonable because

Defendants provide sufficient notice and procedural protections

before seizing personal property, see infra Section III.A.3.b,

and because they have a legitimate interest in removing property

that contributes to unsafe and hazardous conditions.

    In Hooper v. City of Seattle, No. C17-0077, 2017 WL 591112

(W.D. Wash. Feb. 14, 2017), residents of a homeless encampment

sought an order enjoining Seattle officials from seizing and

destroying their property. The city’s applicable policy required

officials to provide at least 72 hours before any encampment

clean-up, store personal property left behind, and post notices

that such property could be recovered. Id. at *5–6. The

plaintiffs alleged that officials had a history of noncompliance

with this policy and often destroyed personal property without

providing the required notice or opportunity to retrieve seized

items. But the court determined that these allegations were not

sufficient for plaintiffs to establish a likelihood of success

                                   13
      Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 14 of 27



on their Fourth Amendment claim, as the defendants’ declarations

indicated that officials “have provided notice and followed the

procedural safeguards contained in the [policy], and have even

gone beyond those safeguards in many instances.” Id. at *7; see

also Proctor v. District of Columbia, 310 F. Supp. 3d 107, 116

(D.D.C. 2018) (finding no likelihood of success on the merits of

a Fourth Amendment claim where “the District of Columbia

provides [encampment] residents with notice of the specific

date, time, and place of a scheduled cleanup, allowing them two

weeks to move their possessions or pack them for storage” and

“tries to help the owners not only by providing them containers

to store or move their belongings but also by seeking to arrange

housing and provide other services”); Martin v. City & Cnty. of

Honolulu, No. CV 15-00363, 2015 WL 5826822, at *7 (D. Haw. Oct.

1, 2015)(finding no likelihood of success on the merits of

Fourth and Fourteenth Amendment claims where city policy

required officials to provide notice before removing homeless

individuals’ possessions from public property and “only

dispose[] of items that pose a risk to public health or

safety”).

    Likewise, Plaintiffs have not demonstrated that they are

likely to prevail on their claim that Defendants’ seizure of

their property following encampment dissolution would be

unreasonable. Defendants have provided notice of planned

                                   14
      Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 15 of 27



property removal and instituted procedural safeguards to protect

against property loss, see infra Section III.A.3.b, and they

represent that they will follow these practices with respect to

Plaintiffs’ property. As such, Plaintiffs have not established

that they are likely to prevail on their Fourth Amendment claim.


          3.    Fourteenth Amendment Claims
    The Fourteenth Amendment to the United States Constitution

prohibits deprivation of “life, liberty, or property, without

due process of law.” U.S. Const. amend. XIV, § 1. Plaintiffs

raise both substantive and procedural claims under the

Amendment.


                a. Substantive due process
    Substantive due process protects “against ‘certain

government actions regardless of the fairness of the procedures

used to implement them.’” Newark Cab Ass’n v. City of Newark,

901 F.3d 146, 155 (3d Cir. 2018) (quoting Collins v. City of

Harker Heights, 503 U.S. 115, 125 (1992)). The Third Circuit has

recognized two threads of substantive due process: “substantive

due process relating to legislative action and substantive due

process relating to non-legislative action.” Id. (citing

Nicholas v. Pa. State Univ., 227 F.3d 133, 139 (3d Cir. 2000)).

Generally, legislative acts are “laws and broad executive

regulations [that] apply to large segments of society,”

Nicholas, 227 F.3d at 139 (quotation and citations omitted),
                                   15
      Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 16 of 27



while non-legislative acts “typically apply to one person or to

a limited number of persons.” Id.

    On the record before the Court at this time, Plaintiffs

appear to challenge a non-legislative action: Defendants’

planned encampment dissolution. To prevail on a non-legislative

action substantive due process claim, a plaintiff must establish

“a protected property interest to which the Fourteenth

Amendment’s due process protection applies.” Id. (quotation and

citation omitted). To do so, a plaintiff must show that the

property interest is “fundamental under the United States

Constitution.” Id. (quotation and citation omitted).

    Plaintiffs have not demonstrated that they are likely to

prevail on their claim that their personal effects constitute

fundamental property interests of which Defendants seek to

deprive them. First, “the only protected property interests [the

Third Circuit has] thus far deemed fundamental involved

ownership of real property,” Newark Cab Ass’n, 901 F.3d at 155

(citing Nicholas, 227 F.3d at 141), and courts “have been

generally reluctant to expand the scope of substantive due

process protection.” Id. (citing Collins, 503 U.S. at 125).

Second, even if the Court were to assume that Plaintiffs’

property interests are fundamental for the purposes of

substantive due process analysis, the record indicates that

Defendants do not intend to deprive Plaintiffs of their

                                   16
      Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 17 of 27



property. Instead, Defendants represent that they have

instituted safeguards to prevent depriving Plaintiffs of such

property. See infra Section III.A.3.b.


                b. Procedural due process
    Courts balance the following factors to determine the

specific dictates of procedural due process: “First, the private

interest that will be affected by the official action; second,

the risk of an erroneous deprivation of such interest through

the procedures used, and the probable value, if any, of

additional or substitute procedural safeguards; and finally, the

Government’s interest, including the function involved and the

fiscal and administrative burdens that the additional or

substitute procedural requirement would entail.” Mathews v.

Eldridge, 424 U.S. 319, 335 (1976).

    Plaintiffs allege that the City is “threatening to destroy

Plaintiffs’ property without any opportunity to challenge the

basis for the destruction.” Pls.’ TRO Mot. 19. They also

highlight that while the notices to vacate inform encampment

residents that any property left at the encampments after the

posted clearance date will be removed, the notices do not

provide information about where such property will be stored or

how owners can retrieve it.

    The City notes that the posted notices inform residents of

the need to remove their belongings and the timeframe in which

                                   17
      Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 18 of 27



to do so. Defendants also highlight that the notices describe

which items left at encampments following dissolution will be

considered hazardous (and consequently disposed of) and which

will be stored by the City for 30 days. Ms. Gladstein credibly

testified that the City provides encampment residents whose

items are placed in storage with documentation indicating where

the items will be stored, the length of time for which the City

will hold the property, and how the owner can retrieve it.

Individuals whose items are placed in storage receive a receipt

allowing them to reclaim that property, and the City maintains a

record of the stored property in case an owner misplaces the

receipt. City officials represent that they will follow this

practice with respect to Plaintiffs’ property.

    Ms. Gladstein also testified that City officials considered

enacting a formal policy governing the City’s removal and

storage of possessions following encampment dissolution, but

that advocacy organizations with whom they conferred advised

against doing so. The Court recommends that the City adopt a

written policy governing these matters in the future. But on the

record before the Court at this time, Plaintiffs have not

demonstrated that they are likely to succeed on their claim that

the lack of a formal policy renders the City’s practices

constitutionally deficient.



                                   18
      Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 19 of 27



    On its face, the City’s practice provides constitutionally

sufficient notice and opportunity before removing Plaintiffs’

property. For the purposes of this analysis, Defendants do not

dispute that Plaintiffs have a protected property interest in

their non-hazardous personal property. But posted notices have

informed Plaintiffs that they must remove their belongings and

that they may do so on their own accord or place them in City

storage, and Defendants indicate that any Plaintiff who places

items in storage will receive information about how to retrieve

that property.

    The Court notes that Defendants’ decision not to enforce

the deadline described in the July 10, 2020, notices could

reasonably lead Plaintiffs to conclude that Defendants’ August

17, 2020, notices constitute yet another instance of Defendants’

“crying wolf.” For this reason, the Court will require

Defendants to post an additional notice providing at least 72

hours’ notice to vacate before removing Plaintiffs or their

property from the encampments.

    Based on the evidence in the record at this time,

Plaintiffs have not established that Defendants will deviate

from their stated practices with respect to Plaintiffs’

belongings. As such, the Court concludes that Plaintiffs have

not demonstrated a likelihood of success on the merits of their

Fourteenth Amendment claim. See Miralle v. City of Oakland, No.

                                   19
      Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 20 of 27



18-cv-06823, 2018 WL 6199929, at *3 (N.D. Cal. Nov. 28, 2018)

(finding no likelihood of success on the merits of a Fourteenth

Amendment claim where city policy required posting a 72-hour

notice of an encampment closure, storing any property left on

the site following the closure other than that deemed unsafe or

hazardous, posting a “Notice of Collected Property” and giving

information about how to retrieve belongings, and offering

assistance with moving any belongings); Sullivan v. City of

Berkeley, No. C 17-06051 WHA, 2017 WL 4922614, at *6 (N.D. Cal.

Oct. 31, 2017)(finding no likelihood of success on the merits of

Fourth and Fourteenth Amendment claims where plaintiffs were

“given an opportunity to remove their personal effects from

[transit authority] property, and, pursuant to [transit

authority] policy, will be notified of the location of any

seized property, which will be stored from anywhere between 14

and 90 days”).


          4.     Americans with Disabilities Act Claim
    Title II of the Americans with Disabilities Act (“ADA”)

provides that “no qualified individual with a disability shall,

by reason of such disability, be excluded from participation in

or be denied the benefits of the services, programs, or

activities of a public entity, or be subjected to discrimination

by any such entity.” 42 U.S.C. § 12132. To state a claim for an

ADA violation, a plaintiff must allege that he is: (1) a

                                   20
      Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 21 of 27



qualified individual with a disability (2) who was precluded

from participating in a program, service, or activity, or

otherwise was subject to discrimination, (3) by reason of his

disability. Furgess v. Pa. Dep’t of Corr., 933 F.3d 285, 288–89

(3d Cir. 2019).

    On the record currently before the Court, Plaintiffs have

not demonstrated that they are likely to succeed on the merits

of their claim that dissolving the encampments would violate the

ADA. Plaintiffs allege that encampment residents “have been

denied access to shelters or hotel rooms because they do not

provide adequate disability accommodations” and that “[m]any

shelter doors cannot be opened by wheelchair-bound people.”

Pls.’ TRO Mot. 22. While these allegations may support a claim

that City shelters fail to meet ADA requirements, Plaintiffs

have not offered sufficient evidence to support a finding that

the City’s encampment dissolution process is a “program,

service, or activity” that excludes or discriminates against

Plaintiffs on the basis of disability. Plaintiffs have also not

offered specific evidence indicating that any of the five named

Plaintiffs is currently experiencing a disability that falls

within the ADA’s protection. The Court therefore determines that

Plaintiffs have not demonstrated a likelihood of success on the

merits of their ADA claim.



                                   21
      Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 22 of 27



          5.    State-Created Danger Claim
    Under the “state-created danger” doctrine, “liability may

attach where the state acts to create or enhance a danger” that

deprives the plaintiff of his or her constitutional rights.

Morrow v. Balaski, 719 F.3d 160, 177 (3d Cir. 2013) (citing

Kneipp v. Tedder, 95 F.3d 1199, 1205 (3d Cir. 1996)). To prevail

on this theory, a plaintiff must demonstrate that: “(1) the harm

ultimately caused was foreseeable and fairly direct; (2) a state

actor acted with a degree of culpability that shocks the

conscience; (3) a relationship between the state and the

plaintiff existed such that the plaintiff was a foreseeable

victim of the defendant’s acts, or a member of a discrete class

of persons subjected to the potential harm brought about by the

state’s actions, as opposed to a member of the public in

general; and 4) a state actor affirmatively used his or her

authority in a way that created a danger to the citizen or that

rendered the citizen more vulnerable to danger than had the

state not acted at all.” Id. at 177 (citing Bright v.

Westmoreland Cnty., 443 F.3d 276, 281 (3d Cir. 2006)).

    Plaintiffs allege that they would be “better off if

Defendants did nothing” and allowed them to remain in their

encampments. Pls.’ TRO Mot. 21. They argue that encampment

dissolution endangers residents’ welfare because of “the

completely full occupancy of the Philadelphia shelters” and “the


                                   22
      Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 23 of 27



demonstrably dangerous and unsanitary conditions” at those

shelters. Id. Plaintiffs also note that destroying homeless

individuals’ property places them in danger of sleeping outdoors

without protection from the weather and risks depriving them of

medication and medical equipment.

    At the August 20, 2020, hearing, Ms. Gladstein testified

that there are currently at least 300 shelter beds available,

and that those beds are spread across male, female, and family

shelters. She also testified that other City-provided housing,

including hotel rooms, is also available. The City has

repeatedly represented that it will find shelter for any person

displaced by encampment removal who is willing to accept such

shelter. Plaintiffs dispute that Defendants will be able to do

so, including because many encampment residents are adults who

would not qualify for admission to family shelters. However,

Plaintiffs’ fact witnesses testified that they would not accept

a shelter bed from the City even if offered one.

    The factual dispute between the parties about the specific

contours of immediately available housing for all encampment

residents is complex. However, Defendants have offered

persuasive evidence of sufficient housing options for the five

Plaintiffs currently before the Court. See Cobine v. City of

Eureka, No. 16-02239, 2016 WL 1730084, at *3 (N.D. Cal. May 2,

2016) (“Although the Court is sympathetic to the plight of all

                                   23
      Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 24 of 27



the homeless population in Eureka, the Court only has discretion

to address the concerns of the eleven individual plaintiffs

currently represented before it.”).

    At the August 20, 2020, hearing, Plaintiffs’ witnesses

offered credible testimony of their own experiences with

dangerous and patently subpar shelter conditions. However, on

the record before the Court at this time, Plaintiffs have not

persuaded the Court that they are likely to succeed on a claim

that these conditions are so pervasive and severe that

Defendants’ decision to dissolve the encampments and encourage

Plaintiffs to accept available beds in City shelters “shocks the

conscience” and leads to “foreseeable and fairly direct” harm,

as required to succeed on a state-created danger claim.

    Under these circumstances, Plaintiffs have not demonstrated

that they are likely to satisfy the first prong of the state-

created danger analysis—i.e., foreseeable and direct harm.

Defendants represent that they have shelter available for

Plaintiffs, and that they will comply with procedural safeguards

governing any storage of Plaintiffs’ property. See supra Section

III.A.3.b. Therefore, the future harm Plaintiffs describe relies

on a speculative and attenuated chain of causation that is

unlikely to constitute “foreseeable and direct” harm. Because

Plaintiffs have not demonstrated that they are likely to satisfy



                                   24
         Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 25 of 27



the first element of a state-created danger claim, the Court

need not consider the remaining elements.

    For the foregoing reasons, the Court concludes that

Plaintiffs have not established a likelihood of success on the

merits with respect to any of the claims currently before the

Court.


    B.       Likelihood of Irreparable Harm
    The second element of the preliminary injunction analysis

provides that injunctive relief is available only where the

movant will suffer “irreparable harm” absent such relief.

Holland v. Rosen, 895 F.3d 272, 285 (3d Cir. 2018), cert.

denied, 139 S. Ct. 440 (2018). Irreparable harm is an injury “of

a peculiar nature” such that “compensation in money alone cannot

atone for it.” Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700,

727 (3d Cir. 2004) (quotation omitted).

    Plaintiffs argue that they are likely to suffer irreparable

harm absent injunctive relief because Defendants’ policies and

practices will violate their constitutional and property rights.

They highlight that they will be cast out of their semi-

permanent residences and face temporary or permanent property

deprivation.

    Defendants counter that they have sought to provide access

to shelter and other services to Plaintiffs and other encampment



                                      25
       Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 26 of 27



residents. They further contend that monetary damages would

fully redress any property loss Plaintiffs suffer.

      The Court is sympathetic to Plaintiffs’ account of the

significant challenges that accompany encampment dissolution.

However, it need not determine whether Plaintiffs have

demonstrated that they will suffer irreparable harm as a result

of such dissolution, as they have not established a likelihood

of success on the merits.

      Likewise, given that Plaintiffs have not satisfied the

first step of the test for granting a preliminary injunction,

the Court need not reach the third and fourth prongs. See

Holland v. Rosen, 895 F.3d 272, 286 (3d Cir. 2018), cert.

denied, 139 S. Ct. 440 (2018).


IV.   CONCLUSION
      For the foregoing reasons, Plaintiffs’ Motion for a

Temporary Restraining Order and Preliminary Injunction will be

DENIED.

      Accordingly, Defendants are permitted, but not required, to

dissolve and terminate the encampments by reasonable means of

their choosing subject to the conditions that those occupying

the encampments be provided with at least 72 hours’ notice to

vacate the encampments and that Defendants fully comply with

their stated procedures, including but not limited to storage



                                    26
      Case 2:20-cv-04018-ER Document 27 Filed 08/25/20 Page 27 of 27



and safekeeping of any property collected at the encampment

sites. The Court shall retain jurisdiction.

    An order consistent with this memorandum shall issue.




                                   27
